Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 14, these claims utilize the terms “flexible tab” and “tubular hook” repeatedly.  Though these terms are present in the instant disclosure, the disclosure fails to provide any definition of the terms.  There is no industry standard for a tab or a tubular hook and the instant figures do not further clarify the limitations or their configuration within the invention.  Given the lack of clarity in the original disclosure, these terms are considered indefinite as the metes and bounds of the claim cannot be determined without further clarification and/or correction.  As such, no formal art rejection can be provided.
Regarding claims 1-13 and 15-20, these claims depend from parent claims 1 and 14 and are rejected on the same grounds as presented above.  
Pertinent Prior Art
	In an effort to expedite prosecution, the Examiner notes that Jetter (US 4537838) appears to be relevant prior art in regards to the instant claims.  Given the lack of clarity regarding the instant claim language, a formal art rejection cannot be provided.  However, Jetter shows a rollable solar power module array (abstract) comprising blocking diodes (20) with electrical conductors (conductors shown in Figure 8).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726